Third District Court of Appeal
                               State of Florida

                        Opinion filed December 16, 2020.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D19-0436
                         Lower Tribunal No. 14-26927
                            ________________


                   Carlos A. Camejo and Allyn Vento,
                                   Appellants,

                                        vs.

                      Wells Fargo Bank, N.A., et al.,
                                   Appellees.



      An Appeal from the Circuit Court for Miami-Dade County, David C. Miller,
Judge.

      Carlos A. Camejo and Allyn Vento, in proper persons.

     McGuireWoods LLP and Sara F. Holladay-Tobias and Emily Y. Rottmann
and Kathleen D. Kilbride (Jacksonville), for appellee Wells Fargo Bank, N.A.


Before LINDSEY, HENDON and LOBREE, JJ.

      PER CURIAM.

      Affirmed.